ORDER

PER CURIAM.
Defendant appeals his conviction, by a jury, of first degree robbery, § 569.020, RSMo 1986. He was sentenced in accordance with the jury’s punishment verdict to a ten year prison term. He also appeals the dismissal, for untimely filing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. A written opinion would have no precedential *447value nor serve any jurisprudential purpose. Rule 30.25(b); Rule 84.16(b).